United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-1381
                                    ___________

Dennis High,                           *
                                       *
             Plaintiff-Appellant,      *
                                       *
      v.                               * Appeal from the United States
                                       * District Court for the
University of Minnesota,               * District of Minnesota.
                                       *    [PUBLISHED]
             Defendant-Appellee.       *
                                  ___________

                              Submitted: November 17, 2000

                                   Filed: December 20, 2000
                                    ___________

Before LOKEN, LAY, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________


PER CURIAM.

      Dennis High, an African-American, was hired by the University of Minnesota
in 1980 to work at the University Hospitals and Clinics. High worked in various
capacities for the University, including work as a Protective Service Officer (PSO). In
his position as a PSO, High believed he was subjected to a number of discriminatory
actions, including being passed over for a promotion.
       On March 12, 1998, High commenced a lawsuit against the University, alleging
race discrimination for failure to promote, hostile work environment, and retaliation.
The district court granted summary judgment in favor of the University on all three
claims, and High appealed the race discrimination claim. On the race discrimination
claim, the district court found that the University articulated a non-discriminatory
reason for not promoting High and that he failed to show the reason was pretextual.

       On appeal, the University urges that the district court’s judgment be affirmed on
the merits. It also argues that High’s claim is time barred by Title VII’s statute of
limitations.1 See 42 U.S.C. § 2000e-5(e)(1). High’s response is that his claim is not
barred because his failure to promote claim falls under the continuing violations
doctrine. This court has never applied the continuing violations doctrine to a discrete
act, such as failure to promote, and we decline to do so now. See Stolzenburg v. Ford
Motor Co., 143 F.3d 402, 405 (8th Cir. 1998); Zotos v. Lindbergh Sch. Dist., 121 F.3d
356, 362 (8th Cir. 1997). With respect to the merits of High’s claim, we affirm the
judgment of dismissal based upon the well-reasoned opinion of the district court. See
8th Cir. R. 47B.

      A true copy.

             Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The district court did not address the statute of limitations issue. Instead, the
district court dismissed High’s claim on the merits and assumed arguendo that the
discriminatory conduct was not barred by Title VII’s statute of limitations.

                                          -2-